DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 are pending. Applicant’s amendment has overcome rejections under 35 USC 112(b) and under 35 USC 102. Amendments which clarify what is intended by the claimed rear surface and which more particularly require an order of steps have overcome rejection of claims 3 and 4 under 35 USC 103.

Claim Interpretation
In view of the instances of the phrase “plan view” in the spec in reference to the drawings which the spec indicated is given in “plan view” (Figs. 6 and 8). The phrase “plan view” as recited in claim 1 will be interpreted as the sectional perspective observed when facing the direction of the claimed “upper surface”.
Claim 3 recites the limitation “wherein the rear surface of the base plate is an under surface of the base plate during the molding step and an upper surface of the base plate during the first rear surface processing step”, and claim 4 recites “wherein the rear surface of the base plate is an under surface of the base plate during the molding step and an upper surface of the base plate during the second rear surface processing step”. In view of the present disclosure, and the presently entered claims, the “rear surface” will be interpreted as the surface of the base plate geometrically opposite the “upper surface of the sintered body” recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa (US20100034983) cited in the IDS dated December 16, 2020.
Regarding claim 1, Fuwa discloses a method for producing a three-dimensional molded object ([0001], [0030], shaped object 3 Fig. 1). Fuwa discloses a placing step of placing a base plate (substrate 41 Figs. 4A-4F) and a mounting plate (installation plate 42 Figs. 4A-4F) within a molding region ([0030] shaping unit 4 Fig. 1). Fuwa discloses that a first material powder layer is formed on the base plate (powder forming step S1 Figs. 2-3, [0034]). Fuwa discloses that the base plate is fixed to the mounting plate [0035-36] at two points (which meets the claimed 
While Fuwa does not disclose the position of bolts 42a, Fuwa shows in Figs. 4B and 4C that the bolts which fix the base plate (substrate) to the mounting plate (installation plate) are closer to the center of the base plate (substrate) than to the edge. Considering the limitation “a position of the one or more fixing points is determined so that r2 / r1 < 0.70, with r1 being a length from a center of gravity of the base plate to an end of the base plate that is farthest from the center of gravity in plan view, r2 being a radius of a circle that surrounds the one or more fixing points and has the center of gravity as a center point” is met whenever a fixing point is within a circle of radius 0.7 times that of the circle from the center of gravity to the furthest edge. A process which fixes bolts somewhere within the claimed radius would have been obvious over Fuwa’s disclosure that bolts 42a which fix the base plate (substrate) to the mounting plate (installation plate) are closer to the center of the base plate (substrate) than to the edge.
Regarding claim 2, Fuwa discloses that the step of removing material which meets the planarization limitation occurs after the formation of every layer (Fig. 3, [0034]), and Fuwa shows that multiple layers of the object are formed while the object is attached to the base plate and the base plate to the mounting plate (Figs. 4D-4E, [0035-36]); therefore, the step occurs .

Response to Arguments
Applicant’s arguments, see the section regarding claim 3, particularly with respect to the newly claimed order of steps, filed July 8, 2021, with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Fuwa (US20100034983) in view of Abe (US 20190091923) have been fully considered and are persuasive.  The rejection under 35 USC 103 of claim 3 has been withdrawn. 
Applicant’s arguments, see the section regarding claim 4, filed July 8, 2021, with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Fuwa in view of Abe and Murao (20180169757) have been fully considered and are persuasive.  The rejection under 35 USC 103 of claim 4 has been withdrawn. 
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Fuwa does not disclose or teach that the claimed configuration in which the fixing point is in the central portion of the base plate is not persuasive because Fuwa shows that at least some fixing points (42a) are closer to the center of the plate (substrate) than the edges  See the below images from Fuwa Fig. 4 in which at least some fixing points appear to lie within a distance defined by 0.7 of the center, and that at least some fixing points closer to the center of the plate than to the edge:

    PNG
    media_image1.png
    234
    278
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    214
    301
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    429
    364
    media_image3.png
    Greyscale

Bolts 42a with holes 42b are sufficient to meet the claimed “one or more fixing points” because these bolts fix the base plate of Fuwa (substrate 41 Figs. 4A-4F) to the mounting plate of Fuwa (installation plate 42 Figs. 4A-4F). The present claim scope is open to additional fixing points that are not recited, such as bolts 41a as argued by applicant, as such the present claims may be met by a reference that includes fixing near the edges of the base plate provided that the reference suggests fixing points within a radius of 0.7 of the radius from the center to the farthest edge, as suggested by Figs. 4B-4D of Fuwa.
Regarding applicant’s argument with respect to the claimed planarizing, Fuwa does disclose that it is the upper layers which are cut [0034], and cutting would create some planar surface. See in paragraph [0036] of Fuwa that in cutting the sides of the substrate, the overall substrate is no longer bent and thereby more planar. Fuwa discloses that this cutting occurs as a last step to before checking whether object is complete ([0034], Fig. 3); therefore, Fuwa does 
Note that requiring forming a reference plane is only recited in dependent claims 3 and 4; therefore, independent claim 1 is not limited to require the planarizing with reference to a reference plane.
Applicant argues all previously set forth grounds of rejection.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 4 both depend on claim 1. Claim 1 recites a method for producing a three-dimensional molded object, a base plate is fixed to a mounting plate at one or more fixing points, laminating sintered layers (at least more than one) to form a sintered body of the three- dimensional molded object, and planarizing an upper surface of the sintered body to form a processed surface after the molding step is completed. Both claims 3 and 4 require a rear surface processing step comprising planarizing a rear surface of the base plate after the upper surface processing step recited in claim 1, and claims 3 and 4 further define that the rear surface of the base plate is an under surface of the base plate during the molding step and an upper surface of the base plate during the rear surface processing step.
Fuwa (US20100034983) the closest prior art reference applied does not disclose rear surface processing.
Abe (US 20190091923), which was previously relied upon to meet additional limitations of claim 3, and Abe shows that wherein the rear surface of the base plate is an under surface of the base plate during the molding step and an upper surface of the base plate during the first 
 Murao (20180169757) which was further relied upon for additional limitations of claim 4, does not meet the amended limitations directed to support column height. Further, Murao does not disclose a surface which is an under surface at a certain step of production and an upper surface in a latter step in production. Claim 4 does require molding occur before rear surface processing.
JP-2012-224906A, cited in the IDS dated August 20, 2019 discloses and embodiment of forming a three dimensional object in which fixation occurs at a central portion of a plate (Fig. 14), but the references does not render obvious the recited order of steps required of claim 3 or 4.
Applicant is cautioned that while claims 3 and 4 recite related embodiments of the disclosed process, in view of the present disclosure, claims 3 and 4 appear to recite separate embodiments, and it does not appear that claim 3 is capable of being practiced in combination with claim 4 in a single method for producing a three-dimensional molded object. If applicant chooses to rewrite either claim 3 or claim 4 in independent form including all of the limitations of the base claim and any intervening claims, examiner suggests a separate independent claim for the other of claim 3 or claim 4 including all of the limitations of the base claim and any intervening claims to avoid issues under 35 USC 112 directed to a combination of the limitations of claims 3 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736